TABLE OF CONTENTS

Exhibit 10.01

 

 

 

UNDER ARMOUR, INC.

AMENDED AND RESTATED 2005 OMNIBUS LONG-TERM INCENTIVE PLAN

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

              Page 1.   PURPOSE    1 2.   DEFINITIONS    1 3.   ADMINISTRATION
OF THE PLAN    4   3.1.    General.    4   3.2.    No Liability.    5   3.3.   
Book Entry.    5 4.   STOCK SUBJECT TO THE PLAN    5 5.   EFFECTIVE DATE,
DURATION AND AMENDMENTS    6   5.1.    Term.    6   5.2.    Amendment and
Termination of the Plan.    6 6.   AWARD ELIGIBILITY AND LIMITATIONS    6   6.1.
   Service Providers and Other Persons.    6   6.2.    Successive Awards.    6  
6.3.    Stand-Alone, Additional, Tandem, and Substitute Awards.    7 7.   AWARD
AGREEMENT    7 8.   TERMS AND CONDITIONS OF OPTIONS    7   8.1.    Option Price.
   7   8.2.    Vesting.    7   8.3.    Term.    7   8.4.    Termination of
Service.    8   8.5.    Method of Exercise.    8   8.6.    Rights of Holders of
Options.    8   8.7.    Delivery of Stock Certificates.    8   8.8.   
Transferability of Options.    8   8.9.    Family Transfers.    9   8.10.   
Limitations on Incentive Stock Options.    9 9.   TERMS AND CONDITIONS OF STOCK
APPRECIATION RIGHTS    9   9.1.    Right to Payment.    9   9.2.    Other Terms.
   10 10.   TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS
   10   10.1.    Restrictions.    10   10.2.    Restricted Stock Certificates.
   10   10.3.    Rights of Holders of Restricted Stock.    10   10.4.    Rights
of Holders of Restricted Stock Units.    11      10.4.1.    Settlement of
Restricted Stock Units.    11      10.4.2.    Voting and Dividend Rights.    11
     10.4.3.    Creditor’s Rights.    11   10.5.    Termination of Service.   
11   10.6.    Consideration.    11   10.7.    Delivery of Stock.    12 11.  
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS    12

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.   FORM OF PAYMENT FOR AWARDS    12   12.1.    General Rule.    12   12.2.   
Surrender of Stock.    12   12.3.    Cashless Exercise.    12   12.4.    Other
Forms of Payment.    13 13.   TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
   13   13.1.    Dividend Equivalent Rights.    13   13.2.    Termination of
Service.    13 14.   REQUIREMENTS OF LAW    13   14.1.    General.    13   14.2.
   Rule 16b-3.    14 15.   EFFECT OF CHANGES IN CAPITALIZATION    14   15.1.   
Changes in Stock.    14   15.2.    Definition of Change in Control.    15  
15.3.    Effect of Change in Control    16   15.4.    Reorganization, Merger or
Consolidation.    16   15.5.    Adjustments.    17   15.6.    No Limitations on
Company.    17 16.   GENERAL PROVISIONS    17   16.1.    Disclaimer of Rights.
   17   16.2.    Nonexclusivity of the Plan.    18   16.3.    Withholding Taxes.
   18   16.4.    Captions.    18   16.5.    Other Provisions.    18   16.6.   
Number and Gender.    18   16.7.    Severability.    19   16.8.    Governing
Law.    19   16.9.    Section 409A.    19

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UNDER ARMOUR, INC.

AMENDED AND RESTATED 2005 OMNIBUS LONG-TERM INCENTIVE PLAN

Under Armour, Inc., a Maryland corporation (the “Company”), sets forth herein
the terms of its Amended and Restated 2005 Omnibus Long-Term Incentive Plan (the
“Plan”) as follows:

 

1. PURPOSE

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such officers, directors, key
employees, and other persons to serve the Company and its Affiliates and to
expend maximum effort to improve the business results and earnings of the
Company, by providing to such persons an opportunity to acquire or increase a
direct proprietary interest in the operations and future success of the Company.
To this end, the Plan provides for the grant of stock options, stock
appreciation rights, restricted stock, restricted stock units, unrestricted
stock and dividend equivalent rights. Any of these awards may, but need not, be
made as performance incentives to reward attainment of annual or long-term
performance goals in accordance with the terms hereof. Stock options granted
under the Plan may be non-qualified stock options or incentive stock options, as
provided herein.

 

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1    “Affiliate” means any company or other trade or business that “controls,”
is “controlled by” or is “under common control” with the Company within the
meaning of Rule 405 of Regulation C under the Securities Act, including, without
limitation, any Subsidiary.

2.2    “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Unrestricted Stock, or Dividend Equivalent Rights
under the Plan.

2.3    “Award Agreement” means the written agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award.

2.4    “Board” means the Board of Directors of the Company.

2.5    “Change in Control” shall have the meaning set forth in Section 15.2.

2.6    “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.7    “Committee” means a committee of the Board comprised of at least two
(2) members appointed by the Board. Each Committee member shall be a
“non-employee director” within the meaning of the exemption under Rule 16b-3 of
the Exchange Act and an “outside director” within the meaning of Section 162(m)
of the Code.

2.8    “Company” means Under Armour, Inc.

2.9    “Disability” means, unless otherwise stated in the applicable Award
Agreement, a physical or mental condition of the Grantee with respect to which
the Grantee is eligible for benefits under a long-term disability plan sponsored
by the Company or an Affiliate or would be eligible if the Grantee had purchased
coverage under such long-term disability plan; provided, however, that, with
respect to rules regarding expiration of an Incentive Stock Option following
termination of the Grantee’s Service, Disability shall mean the Grantee is
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.

2.10    “Dividend Equivalent Right” means a right, granted to a Grantee under
Section 13 hereof, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

2.11    “Effective Date” means November 18, 2005, the effective date of the
Company’s Initial Public Offering.

2.12    “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

2.13    “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the grant date the Stock is listed on an established national or
regional stock exchange, is admitted to quotation on The Nasdaq Stock Market,
Inc. or is publicly traded on an established securities market, the Fair Market
Value of a share of Stock shall be the closing price of the Stock on such
exchange or in such market (if there is more than one such exchange or market
the Committee shall determine the appropriate exchange or market) on the grant
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported. If the Stock is not listed on such an exchange, quoted on such system
or traded on such a market, Fair Market Value shall be the value of the Stock as
determined by the Committee in good faith using a reasonable valuation method in
accordance with Section 409A of the Code.

2.14    “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
applicable individual, any person sharing the applicable individual’s household
(other than a tenant or employee), a trust in which any one or more of these
persons have more than fifty percent of the beneficial interest, a foundation in

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which any one or more of these persons (or the applicable individual) control
the management of assets, and any other entity in which one or more of these
persons (or the applicable individual) own more than fifty percent of the voting
interests.

2.15    “Grantee” means a person who receives or holds an Award under the Plan.

2.16    “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

2.17    “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

2.18    “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

2.19    “Option Price” means the exercise price for each share of Stock subject
to an Option.

2.20    “Plan” means this Under Armour, Inc. 2005 Omnibus Long-Term Incentive
Plan.

2.21    “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock or Unrestricted Stock.

2.22    “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant
to Section 10 hereof.

2.23    “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of shares of Stock, awarded to a Grantee pursuant to Section 10
hereof.

2.24    “SAR Exercise Price” means the per share exercise price of an SAR
granted to a Grantee under Section 9 hereof.

2.25    “Section 409A” shall mean Section 409A of the Code and the regulations
and other binding guidance promulgated thereunder.

2.26    “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.

2.27    “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate; provided, however, if any Award governed by
Section 409A is to be distributed on a termination of Service, then Service
shall be terminated when the Grantee has a “separation from service” within the
meaning of Section 409A. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Committee, which determination shall be final, binding and
conclusive.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.28    “Service Provider” means an employee, officer or director of the Company
or an Affiliate, or a consultant or adviser currently providing services to the
Company or an Affiliate.

2.29    “Stock” means the class A common stock, par value $.0003 1/3 per share,
of the Company.

2.30    “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9 hereof.

2.31    “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.

2.32    “Termination Date” means the date upon which an Option shall terminate
or expire, as set forth in Section 8.3 hereof.

2.33    “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.

2.34    “Unrestricted Stock” means an Award pursuant to Section 11 hereof.

 

3. ADMINISTRATION OF THE PLAN

3.1.    General.

The Committee shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s certificate of
incorporation and bylaws and applicable law. The Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Committee deems to be necessary or appropriate to the
administration of the Plan. The interpretation and construction by the Committee
of any provision of the Plan, any Award or any Award Agreement shall be final,
binding and conclusive. Without limitation, the Committee shall have full and
final authority, subject to the other terms and conditions of the Plan, to:

 

  (i) designate Grantees,

 

  (ii) determine the type or types of Awards to be made to a Grantee,

 

  (iii) determine the number of shares of Stock to be subject to an Award,

(iv)   establish the terms and conditions of each Award (including, but not
limited to, the Option Price of any Option, the nature and duration of any
restriction or condition (or

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provision for lapse thereof) relating to the vesting, exercise, transfer, or
forfeiture of an Award or the shares of Stock subject thereto, and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options),

(v)     prescribe the form of each Award Agreement, and

(vi)    amend, modify, or supplement the terms of any outstanding Award,
including the authority, in order to effectuate the purposes of the Plan, to
modify Awards to foreign nationals or individuals who are employed outside the
United States to recognize differences in local law, tax policy, or custom.

Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR that (i) causes the Option or SAR to become subject to
Section 409A, (ii) reduces the Option Price or SAR Exercise Price, either by
lowering the Option Price or SAR Exercise Price or by canceling the outstanding
Option or SAR and granting a replacement Option or SAR with a lower Option Price
or SAR Exercise Price, or (iii) would be treated as a repricing under the rules
of The New York Stock Exchange or the otherwise applicable stock exchange
without the approval of the stockholders of the Company; provided, that,
appropriate adjustments may be made to outstanding Options and SARs pursuant to
Section 15.

3.2.    No Liability.

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.

3.3.    Book Entry.

Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of stock
certificates through the use of book-entry.

 

4. STOCK SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 15 hereof, the maximum number of
shares of Stock available for issuance under the Plan shall be 10.0 million. All
such shares of Stock available for issuance under the Plan shall be available
for issuance pursuant to Incentive Stock Options. Subject to adjustment as
provided in Section 15 hereof, the maximum number of shares of Stock with
respect to which Options or Stock Appreciation Rights may be granted pursuant to
the Plan in any calendar year to any one Service Provider or other participant
in the Plan shall be 1.0 million. Stock issued or to be issued under the Plan
shall be authorized but unissued shares; or, to the extent permitted by
applicable law, issued shares that have been reacquired by the Company.

The Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments in accordance with this Section 4. If
the Option Price of any Option

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

granted under the Plan, or if pursuant to Section 16.3 the withholding
obligation of any Grantee with respect to an Option or other Award, is satisfied
by tendering shares of Stock to the Company (by either actual delivery or by
attestation) or by withholding shares of Stock, the number of shares of Stock
issued net of the shares of Stock tendered or withheld shall be deemed delivered
for purposes of determining the maximum number of shares of Stock available for
delivery under the Plan. To the extent that an Award under the Plan is canceled,
expired, forfeited, settled in cash, settled by issuance of fewer shares than
the number underlying the Award, or otherwise terminated without delivery of
shares to the Grantee, the shares retained by or returned to the Company will be
available under the Plan; and shares that are withheld from such an Award or
separately surrendered by the Grantee in payment of any exercise price or taxes
relating to such an Award shall be deemed to constitute shares not delivered to
the Grantee and will be available under the Plan.

 

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1.    Term.

The Plan shall be effective as of the Effective Date. No further Awards may be
made under the Plan on or after the ten (10) year anniversary of the Effective
Date.

5.2.    Amendment and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards which have not been made. An amendment shall be
contingent on approval of the Company’s stockholders to the extent stated by the
Board, required by applicable law or required by applicable stock exchange
listing requirements. No Awards shall be made after termination of the Plan. No
amendment, suspension, or termination of the Plan shall, without the consent of
the Grantee, impair rights or obligations under any Award theretofore awarded.

 

6. AWARD ELIGIBILITY AND LIMITATIONS

6.1.    Service Providers and Other Persons.

Subject to this Section 6, Awards may be made to: (i) any Service Provider,
including any Service Provider who is an officer or director of the Company or
of any Affiliate, as the Committee shall determine and designate from time to
time, and (ii) any other individual whose participation in the Plan is
determined to be in the best interests of the Company by the Committee.

6.2.    Successive Awards.

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.3.    Stand-Alone, Additional, Tandem, and Substitute Awards.

Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Affiliate, or any
business entity acquired by the Company or an Affiliate, or any other right of a
Grantee to receive payment from the Company or any Affiliate. Such additional,
tandem, and substitute or exchange Awards may be granted at any time. If an
Award is granted in substitution or exchange for another Award, the Committee
shall have the right to require the surrender of such other Award in
consideration for the grant of the new Award.

 

7. AWARD AGREEMENT

Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Committee shall from time to time determine. Award Agreements granted from
time to time or at the same time need not contain similar provisions but shall
be consistent with the terms of the Plan. Each Award Agreement evidencing an
Award of Options shall specify whether such Options are intended to be
Non-qualified Stock Options or Incentive Stock Options, and in the absence of
such specification such options shall be deemed Non-qualified Stock Options.

 

8. TERMS AND CONDITIONS OF OPTIONS

8.1.    Option Price.

The Option Price of each Option shall be fixed by the Committee and stated in
the related Award Agreement. The Option Price of each Option shall be at least
the Fair Market Value on the grant date of a share of Stock; provided, however,
that (a) in the event that a Grantee is a Ten Percent Stockholder as of the
grant date, the Option Price of an Option granted to such Grantee that is
intended to be an Incentive Stock Option shall be not less than 110 percent of
the Fair Market Value of a share of Stock on the grant date, and (b) with
respect to Awards made in substitution for or in exchange for awards made by an
entity acquired by the Company or an Affiliate, the Option Price does not need
to be at least the Fair Market Value on the grant date.

8.2.    Vesting.

Subject to Section 8.3 hereof, each Option shall become exercisable at such
times and under such conditions as shall be determined by the Committee and
stated in the Award Agreement. For purposes of this Section 8.2, fractional
numbers of shares of Stock subject to an Option shall be rounded down to the
next nearest whole number.

8.3.    Term.

Each Option shall terminate, and all rights to purchase shares of Stock
thereunder shall cease, upon the expiration of ten years from the grant date, or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Committee and stated in the related Award
Agreement (the “Termination Date”);

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided, however, that in the event that the Grantee is a Ten Percent
Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option at the grant date shall not be exercisable after the
expiration of five years from its grant date.

8.4.    Termination of Service.

Each Award Agreement at the grant date shall set forth the extent to which the
Grantee shall have the right to exercise the Option following termination of the
Grantee’s Service. Such provisions shall be determined in the sole discretion of
the Committee, need not be uniform among all Options issued, and may reflect
distinctions based on the reasons for termination of Service.

8.5.    Method of Exercise.

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised plus the amount (if any) of
federal and/or other taxes which the Company may, in its judgment, be required
to withhold with respect to an Award.

8.6.    Rights of Holders of Options.

Unless otherwise stated in the related Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock ) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 15 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.

8.7.    Delivery of Stock Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled, subject to Section 3.3 hereof,
to the issuance of a stock certificate or certificates evidencing his or her
ownership of the shares of Stock subject to the Option.

8.8.    Transferability of Options.

Except as provided in Section 8.9, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetence, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.9, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.9.    Family Transfers.

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member. For the purpose of this Section 8.9, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights, or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 8.9, any such Option shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer.
Subsequent transfers of transferred Options are prohibited except to Family
Members of the original Grantee in accordance with this Section 8.9 or by will
or the laws of descent and distribution. Notwithstanding the foregoing, the
Committee may also provide that Options may be transferred to persons other than
Family Members. The events of termination of Service of Section 8.4 hereof shall
continue to be applied with respect to the original Grantee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods specified, in Section 8.4.

8.10.    Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.

 

9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1.    Right to Payment.

An SAR shall confer on the Grantee a right to receive, upon exercise thereof,
the excess of (A) the Fair Market Value of one share of Stock on the date of
exercise over (B) the SAR Exercise Price, as determined by the Committee. The
Award Agreement for an SAR shall specify the SAR Exercise Price, which may be
fixed at the Fair Market Value of a share of Stock on the grant date or may vary
in accordance with a predetermined formula while the SAR is outstanding;
provided that the SAR Exercise Price may not be less than the Fair Market Value
of a share of Stock on the grant date, except with respect to Awards made in
substitution for or in exchange for awards made by an entity acquired by the
Company or an Affiliate, in which case the SAR Exercise Price does not need to
be at least the Fair Market Value on the grant date. SARs may be granted alone
or in conjunction with all or part of an Option or at any subsequent time during
the term of such Option or in conjunction with all or part of any other Award.
An SAR granted in tandem with an outstanding Option following the grant date of
such Option may have a SAR Exercise Price

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that is equal to the Option Price; provided, however, that the SAR Exercise
Price may not be less than the Fair Market Value of a share of Stock on the
grant date of the SAR.

9.2.    Other Terms.

The Committee shall determine at the grant date or thereafter, the time or times
at which and the circumstances under which an SAR may be exercised in whole or
in part (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.

 

10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

10.1.    Restrictions.

At the time of grant, the Committee may, in its sole discretion, establish a
period of time (a “restricted period”) and any additional restrictions including
the satisfaction of corporate or individual performance objectives applicable to
an Award of Restricted Stock or Restricted Stock Units. Each Award of Restricted
Stock or Restricted Stock Units may be subject to a different restricted period
and additional restrictions. Neither Restricted Stock nor Restricted Stock Units
may be sold, transferred, assigned, pledged or otherwise encumbered or disposed
of during the restricted period or prior to the satisfaction of any other
applicable restrictions.

10.2.    Restricted Stock Certificates.

The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates or other evidence of ownership, subject to
Section 3.3 hereof, representing the total number of shares of Restricted Stock
granted to the Grantee, as soon as reasonably practicable after the grant date.
The Committee may provide in an Award Agreement that either (i) the Secretary of
the Company shall hold such certificates for the Grantee’s benefit until such
time as the Restricted Stock is forfeited to the Company or the restrictions
lapse, or (ii) such certificates shall be delivered to the Grantee, provided,
however, that such certificates shall bear a legend or legends that comply with
the applicable securities laws and regulations and makes appropriate reference
to the restrictions imposed under the Plan and the Award Agreement.

10.3.    Rights of Holders of Restricted Stock.

Unless the Committee otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Committee
may provide that any dividends

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

paid on Restricted Stock must be reinvested in shares of Stock, which may or may
not be subject to the same restrictions applicable to such Restricted Stock. All
distributions, if any, received by a Grantee with respect to Restricted Stock as
a result of any stock split, stock dividend, combination of shares, or other
similar transaction shall be subject to the restrictions applicable to the
original Award.

10.4.    Rights of Holders of Restricted Stock Units.

10.4.1.    Settlement of Restricted Stock Units.

Restricted Stock Units may be settled in cash or Stock, as determined by the
Committee and set forth in the Award Agreement.

10.4.2.    Voting and Dividend Rights.

Holders of Restricted Stock Units shall have no rights as stockholders of the
Company. The Committee may provide in an Award Agreement that the holder of such
Restricted Stock Units shall be entitled to receive, upon the Company’s payment
of a cash dividend on its outstanding Stock, a cash payment for each Restricted
Stock Unit held equal to the per-share dividend paid on the Stock, which may be
deemed reinvested in additional Restricted Stock Units at a price per unit equal
to the Fair Market Value of a share of Stock on the date that such dividend is
paid to shareholders.

10.4.3.    Creditor’s Rights.

A holder of Restricted Stock Units shall have no rights other than those of a
general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.

10.5.    Termination of Service.

Unless the Committee otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Stock or Restricted Stock Units held by such Grantee
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited, and the
Grantee shall have no further rights with respect to such Award.

10.6.    Consideration.

The Committee may grant Restricted Stock or Restricted Stock Units to a Grantee
in respect of Services rendered and other valid consideration, or in lieu of, or
in addition to, any cash compensation due to such Grantee.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.7.    Delivery of Stock.

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Committee, the restrictions applicable
to shares of Restricted Stock or Restricted Stock Units settled in Stock shall
lapse, and, unless otherwise provided in the Award Agreement, subject to
Section 3.3 hereof, a stock certificate for such shares shall be delivered, free
of all such restrictions, to the Grantee or the Grantee’s beneficiary or estate,
as the case may be.

 

11. TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS

The Committee may, in its sole discretion, grant (or sell at a Purchase Price
determined by the Committee) an Award of unrestricted stock or unrestricted
stock units to any Grantee pursuant to which such Grantee may receive shares of
Stock free of any restrictions (“Unrestricted Stock”) under the Plan. Awards of
Unrestricted Stock may be granted or sold as described in the preceding sentence
in respect of Services rendered and other valid consideration, or in lieu of, or
in addition to, any cash compensation due to such Grantee. The provisions of
Section 10.4 shall apply to any awards of unrestricted stock units.

 

12. FORM OF PAYMENT FOR AWARDS

12.1.    General Rule.

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price, if any, for Restricted Stock, Restricted Stock
Units or Unrestricted Stock, shall be made in cash or in cash equivalents
acceptable to the Company, except as provided in this Section 12.

12.2.    Surrender of Stock.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price, if
any, for Restricted Stock, Restricted Stock Units or Unrestricted Stock may be
made all or in part through the tender to the Company of shares of Stock, which
shall be valued, for purposes of determining the extent to which the Option
Price or Purchase Price has been paid thereby, at their Fair Market Value on the
date of exercise or surrender.

12.3.    Cashless Exercise.

To the extent permitted by law and to the extent the Award Agreement so
provides, payment of the Option Price may be made all or in part by delivery (on
a form acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the sales proceeds to the Company in payment of the
Option Price and any withholding taxes described in Section 16.3.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.4.    Other Forms of Payment.

To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price may be made in any other form that is consistent with
applicable laws, regulations and rules.

 

13. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

13.1.    Dividend Equivalent Rights.

A Dividend Equivalent Right is an Award entitling the Grantee to receive credits
based on cash or stock distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the Grantee. A Dividend
Equivalent Right may be granted hereunder to any Grantee as a component of
another award or as a freestanding Award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the Award Agreement. Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional shares of Stock, which
may thereafter accrue additional equivalents. Any such reinvestment shall be at
Fair Market Value on the date of reinvestment. Dividend Equivalent Rights may be
settled in cash or Stock or a combination thereof, in a single installment or
installments, all determined in the sole discretion of the Committee. A Dividend
Equivalent Right granted as a component of another award may provide that such
Dividend Equivalent Right shall be settled upon exercise, settlement, or payment
of, or lapse of restrictions on, such other award, and that such Dividend
Equivalent Right shall expire or be forfeited or annulled under the same
conditions as such other award. A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other award. Notwithstanding any provision of this Section 13.1 to the
contrary, no Dividend Equivalent Right may provide for settlement directly or
indirectly contingent upon the exercise of an Option or Stock Appreciation
Right.

13.2.    Termination of Service.

Except as may otherwise be provided by the Committee either in the Award
Agreement or in writing after the Award Agreement is issued, a Grantee’s rights
in all Dividend Equivalent Rights shall automatically terminate upon the
Grantee’s termination of Service for any reason.

 

14. REQUIREMENTS OF LAW

14.1.    General.

The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion,

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that the listing, registration or qualification of any shares subject to an
Award upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares hereunder, no shares of Stock may be issued or sold to the
Grantee or any other individual exercising an Option pursuant to such Award
unless such listing, registration or qualification shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Award.
Specifically, in connection with the Securities Act, upon the exercise of any
Option or the delivery of any shares of Stock underlying an Award, unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by such Award, the Company shall not be required to sell or issue
such shares unless the Committee has received evidence satisfactory to it that
the Grantee or any other individual exercising an Option may acquire such shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Committee shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

14.2.    Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options granted hereunder will qualify for the exemption
provided by Rule 16b-3 under the Exchange Act.

 

15. EFFECT OF CHANGES IN CAPITALIZATION

15.1.    Changes in Stock.

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan,
including the maximum number of shares of Stock with respect to which Options or
Stock Appreciation Rights may be granted pursuant to the Plan in any calendar
year to any one Service Provider or other participant in the Plan, shall be
adjusted proportionately and accordingly by the Company; provided that any such
adjustment shall comply with Section 409A. In addition, the number and kind of
shares for which Awards are outstanding shall be adjusted

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share. The conversion of any convertible securities of the Company shall not
be treated as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (including an
extraordinary cash dividend but excluding a non-extraordinary dividend payable
in cash or in stock of the Company) without receipt of consideration by the
Company, the Company may, in such manner as the Company deems appropriate,
adjust (i) the number and kind of shares subject to outstanding Awards and/or
(ii) the exercise price of outstanding Options and Stock Appreciation Rights to
reflect such distribution.

15.2.    Definition of Change in Control.

“Change in Control” shall mean the occurrence of any of the following:

 

  a. Any ‘person’ (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the ‘beneficial owner’ (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then-outstanding voting securities, provided, however, that a Change
in Control shall not be deemed to occur if an employee benefit plan (or a trust
forming a part thereof) maintained by the Company, and/or Kevin Plank and/or his
immediate family members, directly or indirectly, become the beneficial owner,
of more than fifty percent (50%) of the then-outstanding voting securities of
the Company after such acquisition;

 

  b. A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. ‘Incumbent Directors’ shall mean directors who either
(A) are directors of the Company as of the Effective Date, or (B) are elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);

 

  c.

The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in (a) the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) at least fifty percent (50%) of the
total voting power represented

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

by the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation in substantially the same
proportion as prior to such merger or consolidation; or (b) the directors of the
Company immediately prior thereto continuing to represent at least fifty percent
(50%) of the directors of the Company or such surviving entity immediately after
such merger or consolidation; or

 

  d. The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets.

15.3.    Effect of Change in Control

The Committee shall determine the effect of a Change in Control upon Awards, and
such effect shall be set forth in the appropriate Award Agreement. Unless
otherwise determined by the Committee, Awards that would become vested within
the twelve months following the effective date of such Change in Control shall
be immediately vested on such Change in Control. The Committee may provide in
the Award Agreements at the time of grant, or any time thereafter with the
consent of the Grantee, the actions that will be taken upon the occurrence of a
Change in Control, including, but not limited to, accelerated vesting,
termination or assumption. The Committee may also provide in the Award
Agreements at the time of grant, or any time thereafter with the consent of the
Grantee, for different provisions to apply to an Award in place of those
described in Sections 15.1 and 15.2. Notwithstanding any other provision of this
Section 15.3, (i) no Change in Control shall trigger payment of an Award subject
to the requirements of Section 409A unless such Change in Control qualifies as a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, as described in
Section 409A, and (ii) any Award that otherwise is intended to satisfy the
requirements of Section 409A shall not be amended or modified (directly or
indirectly, in form or operation) to the extent such amendment or modification
would cause compensation deferred under the applicable Award (and applicable
earnings) to be included in income under Section 409A.

15.4.    Reorganization, Merger or Consolidation.

If the Company undergoes any reorganization, merger, or consolidation of the
Company with one or more other entities and there is a continuation, assumption
or substitution of Options and SARs in connection with such transaction, any
Option or SAR theretofore granted pursuant to the Plan shall pertain to and
apply to the securities to which a holder of the number of shares of Stock
subject to such Option or SAR would have been entitled immediately following
such reorganization, merger, or consolidation, with a corresponding
proportionate adjustment of the Option Price or SAR Exercise Price per share so
that the aggregate Option Price or SAR Exercise Price thereafter shall be the
same as the aggregate Option Price or SAR Exercise Price of the shares remaining
subject to the Option or SAR immediately prior to such reorganization, merger,
or consolidation. Subject to any contrary language in an Award Agreement, any
restrictions applicable to such Award shall apply as well to any replacement
shares received by the Grantee as a result of the reorganization, merger or
consolidation.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If the Company undergoes any reorganization, merger, or consolidation of the
Company with one or more other entities and there is not a continuation,
assumption or substitution of Options and SARs in connection with such
transaction, then in the discretion and at the direction of the Committee, each
Option and SAR may be canceled unilaterally in exchange for the same
consideration that the Grantee otherwise would receive as a shareholder of the
Company in connection with such transaction (or cash equal to such
consideration) if the Grantee held the number of shares of Stock obtained by
dividing (i) the excess of the Fair Market Value of the number of such shares
which remain subject to the exercise of the vested portion of such Option or SAR
immediately before such Change in Control over the total Option Price or SAR
Exercise Price for such vested portion, as the case may be, by (ii) the Fair
Market Value of a share of Stock on such date, which number shall be rounded
down to the nearest whole number.

15.5.    Adjustments.

Adjustments under this Section 15 related to shares of Stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.

15.6.    No Limitations on Company.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 

16. GENERAL PROVISIONS

16.1.    Disclaimer of Rights.

No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company either to increase or decrease the compensation or
other payments to any individual at any time, or to terminate any employment or
other relationship between any individual and the Company. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, no Award granted under the Plan shall
be affected by any change of duties or position of the Grantee, so long as such
Grantee continues to be a Service Provider, if applicable. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Grantee or beneficiary under the terms of the Plan.

16.2.    Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals), including, without limitation, the
granting of stock options as the Board in its discretion determines desirable.

16.3.    Withholding Taxes.

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (ii) upon the
issuance of any shares of Stock upon the exercise of an Option, or
(iii) pursuant to an Award. At the time of such vesting, lapse, or exercise, the
Grantee shall pay to the Company or the Affiliate, as the case may be, any
amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Company or the Affiliate, which may be withheld by the Company or the
Affiliate, as the case may be, in its sole discretion, the Grantee may elect to
satisfy such obligations, in whole or in part, (i) by causing the Company or the
Affiliate to withhold shares of Stock otherwise issuable to the Grantee or
(ii) by delivering to the Company or the Affiliate shares of Stock already owned
by the Grantee. The shares of Stock so delivered or withheld shall have an
aggregate Fair Market Value equal to such withholding obligations. A Grantee who
has made an election pursuant to this Section 16.3 may satisfy his or her
withholding obligation only with shares of Stock that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

16.4.    Captions.

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or any Award Agreement.

16.5.    Other Provisions.

Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Committee, in its sole
discretion.

16.6.    Number and Gender.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

16.7.    Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

16.8.    Governing Law.

The validity and construction of this Plan and the instruments evidencing the
Award hereunder shall be governed by the laws of the State of Maryland, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.

16.9.    Section 409A.

It is intended that each Award either be exempt from the requirements of
Section 409A or will comply (in form and operation) with Section 409A so that
compensation deferred under an applicable Award (and any applicable earnings)
will not be included in income under Section 409A. Any ambiguities in this Plan
will be construed to affect the intent as described in this Section 16.9. If an
Award is subject to Section 409A, the Award Agreement will satisfy the written
documentation requirement of Section 409A either directly or by incorporation by
reference to other documents.

 

19